Case 1:16-cv-01114-RGA Document 310 Filed 12/18/19 Page 1 of 5 PageID #: 3879



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ALLERGAN SALES, LLC, FOREST                  )
LABORATORIES HOLDINGS, LTD.,                 )
ALLERGAN USA, INC. and IRONWOOD              )
PHARMACEUTICALS, INC.,                       )
                                             )
                       Plaintiffs,           )
                                             )
        v.                                   )     C.A. No. 16-1114 (RGA)
                                             )     CONSOLIDATED
TEVA PHARMACEUTICALS USA, INC.               )
and SANDOZ INC.,                             )
                                             )
                       Defendants.           )
                                             )

                                  MOTION AND ORDER
                              FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the

admission pro hac vice of Nicola R. Felice of QUINN EMANUEL URQUHART, & SULLIVAN, LLP,

51 Madison Avenue, 22nd Floor, New York, NY 10010 to represent plaintiffs Allergan Sales,

LLC, Forest Laboratories Holdings, Ltd., Allergan USA, Inc. and Ironwood Pharmaceuticals,

Inc. in this matter.

                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                 /s/ Jeremy A. Tigan
                                                 ____________________________________
                                                 Jack B. Blumenfeld (#1014)
                                                 Jeremy A. Tigan (#5239)
                                                 1201 North Market Street
                                                 P.O. Box 1347
                                                 Wilmington, DE 19899
                                                 (302) 658-9200
                                                 jblumenfeld@mnat.com
                                                 jtigan@mnat.com

                                                 Attorneys for Plaintiffs
December 18, 2019
Case 1:16-cv-01114-RGA Document 310 Filed 12/18/19 Page 2 of 5 PageID #: 3880



                            ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice of Nicola

R. Felice is granted.


Dated: ______________________
                                                 United States District Judge
 Case 1:16-cv-01114-RGA Document 310 Filed 12/18/19 Page 3 of 5 PageID #: 3881



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, praeticing and in good standing as a member of the Bar of the State of New York and

pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

miseonduct whieh occurs in the preparation or course of this action. I also certify that I am

generally familiar with this Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective 9/1/16, I further certify that the annual fee of $25.00 has been paid Q to

the Clerk of Court, or, if not paid previously, the fee payment will be submitted   to the Clerk’s

Offiee upon the filing of this motion.




Date:
                                             Nicola R. Felice
                                             Quinn Emanuel Urquhart
                                             & Sullivan, LLP
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             (212) 849-7000
Case 1:16-cv-01114-RGA Document 310 Filed 12/18/19 Page 4 of 5 PageID #: 3882



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 18, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on December

18, 2019, upon the following in the manner indicated:

John W. Shaw, Esquire                                                  VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
Andrew E. Russell, Esquire
David M. Fry, Esquire
SHAW KELLER LLP
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

George C. Lombardi, Esquire                                            VIA ELECTRONIC MAIL
Samuel S. Park, Esquire
Christopher B. Essig, Esquire
Bryce A. Cooper, Esquire
Jason Z. Pesick, Esquire
Loren G. Rene, Esquire
Ivan M. Poullaos, Esquire
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, IL 60601
Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

Noorossadat Torabi, Esquire                                            VIA ELECTRONIC MAIL
WINSTON & STRAWN LLP
275 Middlefield Road, Suite 205
Menlo Park, CA 94025
Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

Sharon Lin, Esquire                                                    VIA ELECTRONIC MAIL
WINSTON & STRAWN LLP
1700 K Street, N.W.
Washington, D.C. 20006
Attorneys for Defendant Teva Pharmaceuticals USA, Inc.
Case 1:16-cv-01114-RGA Document 310 Filed 12/18/19 Page 5 of 5 PageID #: 3883



John C. Phillips, Jr., Esquire                                  VIA ELECTRONIC MAIL
David A. Bilson, Esquire
PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
1200 North Broom Street
Wilmington, DE 19806
Attorneys for Defendant Sandoz Inc.

William A. Rakoczy, Esquire                                     VIA ELECTRONIC MAIL
Paul J. Molino, Esquire
Deanne M. Mazzochi, Esquire
Jeffery A. Marx, Esquire
Kevin P. Burke, Esquire
Lauren M. Lesko, Esquire
Cynthia H. Sun, Esquire
RAKOCZY MOLINO MAZZOCHI SIWIK LLP
6 West Hubbard Street, Suite 500
Chicago, IL 60654
Attorneys for Defendant Sandoz Inc.



                                      /s/ Jeremy A. Tigan
                                      _____________________
                                      Jeremy A. Tigan (#5239)
